SIGNS IN STATE PARK DEPICTING NAME OF LAND CONTRIBUTOR The Industrial Development and Park Department may authorize the use of signs on State Park land which depict the name of the contributor.  We have considered a request from Robert H. Breeden, former Executive Director of the Industrial Development and Park Department, wherein he requested an official opinion as to the following question: Can the Industrial Development and Park Department authorize that signs of the following type, bearing private company foundation names, be erected on State park lands? The signs would point out geological information for the area of the State surrounding the park and advertise State mineral resources and would show that the sign was sponsored and funded by a particular company or foundation.  DISCUSSION: The regulation of State parks and State park lands falls within the Oklahoma Industrial Development and Park Commission and Department as provided in 74 O.S. 1101 [74-1101] (1970) et seq. Nowhere within the statutory authority to said Commission and Department for the regulation of State parks is there a prohibition against the use of signs showing the contributor's name as is indicated in the above question. In fact, there is no prohibition against the use of advertising signs on State park lands, thereby leaving such decisions within the discretion | of the Commission and Department. The broad provisions of 74 O.S. 1112 [74-1112] — 74 O.S. 1113 [74-1113] (1970) respecting the duties of the Division of Parks, Recreation and Waterways and duties of Division of Publicity, Advertising and Information leaves no doubt that the Industrial Development and Park Department, within its discretion, may regulate State parks and State park land and may, in fact, rent space for advertising or erect signs of the nature of those outlined in the above question.  OPINION: It is the opinion of the Attorney General that the answer to your question is in the affirmative and that the Industrial Development and Park Department may authorize the use of signs on State park land which name the contributing company or foundation.  (Gary M. Bush)